Citation Nr: 1630168	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on August 25, 2011 at Florida Hospital Fish Memorial, and on August 26, 2011 at Halifax Medical Center.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision by the VA Medical Center (VAMC) located in Orlando, Florida.

The Veteran was scheduled to appear at a hearing before a member of the Board at the St. Petersburg Regional Office in April 2014.  In a March 2014 telephone call, the Veteran requested to have his case forwarded to the Board for a decision.  Accordingly, the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.702(d) (2016).

The Veterans Benefits Management System contains the Veteran's DD Form 214, an August 1994 VA Form 21-22 appointing the Veteran's representative, March 1995 and November 1996 rating decisions, and a June 2016 appellate brief.  The Virtual VA paperless claims processing system does not contain any relevant documents.


FINDINGS OF FACT

1. The Veteran received emergency treatment on August 25, 2011 at Florida Hospital Fish Memorial, and on August 26, 2011 at Halifax Medical Center; such care was not authorized by VA.

2. At the time of the treatment at Florida Hospital Fish Memorial and Halifax Medical Center, the Veteran's service-connected disabilities were not considered to be permanently and totally disabling, he was not a participant in a rehabilitation program, and he had not received medical services from VA within the 24-month period preceding such emergency treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of unauthorized medical expenses are not met with respect to the expenses associated with the Veteran's treatment on August 25, 2011 at Florida Hospital Fish Memorial and on August 26, 2011 at Halifax Medical Center.  38 U.S.C.A. §§ 1725, 5107(b) (West 2014); 38 C.F.R. § 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the pertinent facts in this case are not in dispute.  As will be discussed below, the Veteran does not dispute that he was not enrolled in VA health care within the 24-month period preceding his August 2011 emergency care.  Accordingly, under the facts and circumstances of this case, resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act does not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2011).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54.  Here, the Veteran does not contend that his treatment at Florida Hospital Fish Memorial or Halifax Medical Center was authorized in advance, and there is no indication in the evidence of record that VA authorization was obtained prior to these admissions, or within 72 hours thereafter.  See October 2011 substantive appeal (Veteran states he was not conscious upon these admissions).

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1725 and § 1728.  There is no indication from the record, nor has the Veteran alleged, that he has a total disability, or that treatment at the private medical facilities was for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that he was participating in a rehabilitation program.  See, e.g., September 2011 notice of disagreement (emergency treatment was for a punctured lung due to an accident); November 1996 rating decision (left knee disability reduced to noncompensable); March 1995 rating decision (establishing service connection for a left knee disability and rhinitis).  Accordingly, the Board finds that 38 U.S.C.A. § 1728 is not for application in this matter. 

However, the Veterans Millennium Health Care and Benefits Act, effective May 2000 and codified at 38 U.S.C.A. § 1725, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008. 

The implementing regulation of the statute is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made only if all of the listed criteria are met.  In pertinent part, 38 C.F.R. § 17.1002(d) requires that at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

Notably, the provisions in 38 C.F.R. § 17.1002 are stated in the conjunctive, not disjunctive; that is, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Here, the record indicates the Veteran had not received VA medical treatment in the 24-month period preceding his August 2011 emergency treatment.  The Veteran has confirmed in his substantive appeal that he had not received VA care since 2008.  The Board makes no determination as to whether the Veteran meets the other criteria for reimbursement, given that a failure to satisfy even one criterion precludes the Veteran from the benefits he seeks.

The Veteran contends that he was not informed that if he did not receive VA care within a 24-month period he would not receive coverage for medical expenses through VA, or that he would be "removed" from the VA system, and that had he known, he would have made every effort to make sure he kept himself current with VA enrollment.  See October 2011 substantive appeal; September 2011 notice of disagreement.  

However, the Court of Appeals for Veterans Claims has held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  Thus, even if the Veteran was not aware of the requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, he was necessarily charged with knowledge of the statute and regulation.

Consequently, the Board finds the Veteran's claim fails because there is no basis to establish entitlement to VA payment or reimbursement of the medical expenses the Veteran incurred at Florida Hospital Fish Memorial and Halifax Medical Center on August 25-26, 2011.  While the Board is sympathetic toward the Veteran and his claim, it is nevertheless bound by applicable VA statutes and regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, there is no legal entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on August 25, 2011 at Florida Hospital Fish Memorial, and on August 26, 2011 at Halifax Medical Center, and the claim is denied.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.




ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on August 25, 2011 at Florida Hospital Fish Memorial, and on August 26, 2011 at Halifax Medical Center, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


